Order, Supreme Court, New York County (Charles Ramos, J.), entered July 14, 1997, which, insofar as appealed from, dismissed the second, fifth, sixth and seventh causes of action asserted against defendants David R. Jones, also known as David Bowie, and Isolar Enterprises, Inc. (Bowie) pursuant to CPLR 3211 (a) (5) and (7) and dismissed the second cause of action against defendants BMG Music and Bertelsmann Music Group, Inc. pursuant to CPLR 3211 (a) (7), unanimously affirmed, with costs.
We agree that plaintiffs’ unsupported contentions that it was fraudulently induced into executing the release and that Bowie breached a fiduciary duty are insufficient to set aside the release that plaintiff gave Bowie. Moreover, plaintiffs fail to state a cause of action for a breach of fiduciary duty independent of the breach of contract claim alleged in their complaint. “ ‘[U]nless the contract creates a relation, out of which relation springs a duty, independent of the mere contract obligation, though there may be a breach of contract, there is no tort, *275since there is no duty to be violated’ ” (Apple Records v Capitol Records, 137 AD2d 50, 55, quoting Rich v New York Cent. & Hudson Riv. R. R. Co., 87 NY 382, 394). We have considered plaintiffs’ remaining claims and find them to be without merit.
Concur — Sullivan, J. P., Rubin, Mazzarelli and Andrias, JJ.